.0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 5-6, and 9-17 are pending. 

Election/Restrictions
Applicants’ election of Group I, in the reply filed on 11/13/2020 is acknowledged. The election was made with traverse.  
The traversal is on the ground that Groups II and III may be examined on the merits by the Examiner along with Group I in the absence of undue burden and a search encompassing the claims of Groups I, II, and III would necessarily include art on the claimed position, methods of using said composition and method of making a compound of a particular formula in said composition   This is not found to be persuasive because of the following reasons:  Regardless of close and overlapping relationship among the groups, the compound which is the common technical feature for the claimed inventions is shown in the prior art, therefore groups I, II  and III are not related to a single general inventive concept under PCT Rule 13.1 due to their lack of the same or corresponding special technical features under PCT Rule 13.2. Since the common technical feature is disclosed in the prior art, the common technical feature does not rise to the level of “a special technical feature". Therefore the groups lack unity of invention a posteriori and restriction is proper. The Examiner further notes that per PCT rule 13.1 and 13.2 search 
Accordingly, Claims 6 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Claims 1, 5, and 12-17 are under examination in the instant office action. 

Claim Objections
Claims 1 and 12-14 is objected to because of the following informalities:  typographical errors. The parentheses around “Formula 1” in lines 10 and 14 of claim 1, in line 2 of claims 12-13, and in line 1 of claim 14 should be deleted.    

	Claim Rejections - 35 USC § 112 (d)
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 14 recites “the compound of (Formula 1) is (1E,6E)-1,7-bis(3,4-dimethoxyphenyl)-4,4-dimethylhepta-1,6-diene-3,5-dione; 1,7-bis(4- hydroxy-3-methoxyphenyl) or mixtures thereof. While claim 1 from which claim 14 depend recites those three compounds, it does not recite that the compound can be “mixtures of thereof”. 
As such, claim 14 fails to further limit the subject matter of claim 1. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over FR2838644 (cited in IDS filed on 8/9/2019) in view of US2005/0187255 and Maehara et al. (Chem. Pharm. Bull. 59(8):1042-1044, 2011).
FR2838644 teaches a cosmetic composition comprising derivatives of 1,7-bisphenyl heptane-3,5-dione as active inhibiting development of body odors and a topically acceptable base comprising a perfume (fragrance) (abstract, p7, para 1 and p14, para 1 of Translation, examples 1-5, and claim 1). The derivatives are represented by the following formula I:  
    PNG
    media_image1.png
    185
    544
    media_image1.png
    Greyscale
wherein R2, R4, R7, and R8 can be hydroxyl or methoxy and specifically discloses tetrahydrocurcumin (1,7-bis(3-methoxy-4-hydroxyphenyl)-heptane-3,5-dione: 
    PNG
    media_image2.png
    158
    494
    media_image2.png
    Greyscale
) (claims 1 and 4).

FR2838644 teaches that the cosmetic composition comprises from 0.001 to 10% by weight the compound of formula (I), more preferably from 0.1 to 5% by weight  (claims 8-10).  FR2838644 teaches that the composition further comprise at least one additional deodorant or antiperspirant active agent conventionally used in deodorant or antiperspirant composition (claims 8 and 12).
FR2838644 teaches that the compounds of formula (I) revealed better efficacy than curcumin because they have a lower microbiostatic activity and are colorless or practically colorless, and their formulation is easier, compared to curcumin ( p9, para 4 in Translation). 
FR2838644 does not specifically disclose the claimed compounds such as the compound of formula 4 while the claimed Formula I encompasses the tetracurcuminoid when X is C=O and n is 2.  Also, the tetracurcuminoid of the prior art differs from the compound of formula 4 only in that the claimed compound of formula 4 has hydroxyl group CH(OH) for X instead of C=O.
However, it was known in the art that both tetracurcuminoid and 3,5-hexahydrocurcumin (compound of formula 4) are colorless derivatives of curcumin and have similar biological activities as evidenced by Maehara et al. (abstract and Fig. 1) and US2005/0187255 (abstract and Fig. 1, Compounds 11 and 13). US2005/0187255 further teaches that they can be used in a topical composition to the skin, preferably in the form of an ointment, cream, lotion, paste, gel, spray, aerosol, or oil with carriers which include vaseline, lanoline, polyethylene glycols, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the similar colorless curcumin derivative such as 3,5-hexahydrocurcumin (compound of formula 4) taught by Maehara et al. and US2005/0187255 as an active agent inhibiting development of body odors as taught by FR2838644 because they are taught to be similar curcumin derivative with the same biological activities and FR2838644 teaches that colorless derivatives of curcumin are easy to formulate and  have better efficacy compared to curcumin.  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that structurally similar compounds would have similar function, thus the similar curcumin derivatives would be useful for preparing antiperspirant composition just like tetracurcuminoid taught by FR2838644 in the absence of evidence to the contrary.  
As to the percentage range of a fragrance recited in claims 1 and 15-16, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the percentage of a fragrance in the deodorant or antiperspirant composition of FR2838644 since FR2838644 already teaches adding enough amount (qs) of fragrance to such composition. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of a fragrance for providing the pleasant scent or smell. 

Conclusion
No claims are allowed. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611